Citation Nr: 1641079	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) with the Massachusetts Army National Guard from January 1983 to July 1988, including periods of ACDUTRA at Fort Drum, New York. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran was scheduled for a Board hearing in January 2011, per his request.  However, he did not appear at the hearing or indicate any desire to reschedule.  Therefore, his hearing request is considered withdrawn.

The Board remanded this case for additional development in April 2014.  The case is now returned for appellate review.

Unfortunately, proper development has not been conducted in this case, as described in more detail below.  Therefore, again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in April 2014 so that a VA examination could be provided addressing the etiology of the Veteran's claimed tinnitus, given that noise exposure in service was conceded based on his military occupational specialty of military policeman, indicating that he was exposed to noise from weapons fire. Further, a newspaper photograph and caption note that the appellant trained with a jeep-mounted M-60 machine gun as part of his ACDTURA. 

A memorandum in the file dated in May 2014 notes that the Veteran was called on May 9, and May 10, 2014, and a voicemail message was left each time.  On May 12, 2014, the Veteran was mailed a letter asking him to call VA to schedule an examination at a mutually agreeable time; but the Veteran did not respond.  Thereafter, the RO cancelled the request for the examination citing to VHA Procedure Guide 1601E.01, C&P Disability Examinations Procedure Guide.  While the RO attempted to contact the Veteran, the directives of the Board's remand have not been substantially complied with.  Specifically, the Veteran was to be scheduled for an examination.  There is no indication that VA does not have the Veteran's current mailing address.  Thus, the examination should be scheduled and notice letter sent to the Veteran's address of record. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiology examination with an appropriate clinician for his bilateral tinnitus.  The notice letter should be sent to the Veteran's address of record and include the consequences for failing to report to the examination.  The VBMS file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a)  The examiner must take a detailed history from the Veteran.  The examiner should note that the Veteran is competent to report symptoms of tinnitus.  Also noise exposure in service was conceded based on his military occupational specialty of military policeman, indicating that he was exposed to noise from weapons fire. Further, a newspaper photograph and caption note that the Veteran trained with a jeep-mounted M-60 machine gun as part of his ACDTURA.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral tinnitus began during one of his periods of ACDUTRA or is otherwise related to a qualifying period of service from his conceded exposure to acoustic trauma.

c)  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the appellant and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




